Citation Nr: 0312979	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  94-36 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969, and from October 1969 to November 1973.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 1993 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which, among other things, denied the TDIU claim.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in October 1993, a 
transcript of which is of record.  It is noted that he had 
also requested a hearing before the Board in conjunction with 
this appeal, and such a hearing was scheduled for November 
2001.  However, the record indicates that this hearing was 
canceled.  Accordingly, his request for a personal hearing is 
deemed withdrawn.  See 38 C.F.R. § 20.704(d).

As an additional matter, the Board notes that the veteran had 
perfected an appeal on issues other than the TDIU claim.  
However, the record reflects that the veteran indicated that 
he was withdrawing these additional issues, and was only 
maintaining his appeal on the TDIU claim, by a VA Form 9, 
Appeal to the Board, that he submitted in January 2001.  
These intentions were subsequently confirmed by an August 
2001 statement from his accredited representative.  
Accordingly, the TDIU claim is the only issue on appeal to 
the Board.  See 38 C.F.R. § 20.204.


REMAND

The veteran essentially contends that his service-connected 
disabilities preclude his ability to engage in substantially 
gainful employment.  His service-connected disabilities are 
postoperative residuals of a left knee arthrotomy, evaluated 
as 30 percent disabling; residuals of a fractured pelvis 
(with right leg shortening), evaluated as 20 percent 
disabling; and lumbosacral strain, evaluated as 20 percent 
disabling. 

The medical evidence also reflects that the veteran has 
various nonservice-connected disabilities, including long 
term alcohol and drug (prescription and other) abuse, 
residuals of a cervical spine injury with status-post 
laminectomy-fusion, a psychiatric disorder, a seizure 
disorder, hypertension, hepatitis C, and chronic obstructive 
pulmonary disease.  

The record further reflects that the veteran has a GED with 
one year of college.  His employment experience includes work 
as a carpenter, a cab driver, and pipefitting work with a 
heating and cooling company.

The Board notes that it undertook additional development on 
the instant case pursuant to the authority granted by 
38 C.F.R. §19.9(a)(2).  Specifically, additional medical 
records were to be obtained, and the veteran was to be 
accorded a VA medical examination which addressed the impact 
of his service-connected disabilities on his employability.  
As part of this examination, the examiner was to opine 
whether it was at least as likely as not that the veteran's 
service-connected disabilities alone, without regard to non-
service connected disabilities, prevented him from 
maintaining or obtaining some form of gainful employment for 
which he was qualified by reason of his background.  

The requested VA medical examination was completed in April 
2003, in accord with the Board's development directives.  
However, on May 1, 2003, before the Board considered the 
additional evidence it had obtained as a result of its 
development, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated 38 C.F.R. § 
19.9(a)(2) and (a)(2)(ii).  See Disabled American Veterans, 
et al. v. Secretary of Veterans Affairs, ___ F.3d ___, Nos. 
02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2) is invalid because 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104(a).  The 
Federal Circuit further held that 38 C.F.R. § 19.9(a)(2)(ii) 
was invalid in that it provided 30 days to respond to notice, 
which was contrary to 38 U.S.C. § 5103(b), which provides a 
claimant one year to submit evidence.

In light of the Federal Circuit's holding, the Board 
concludes that it must remand the veteran's claim for the RO 
to consider the additional evidence in the first instance, to 
include the April 2003 VA medical examination.

The Board further notes that that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. § 5100 et seq. 
(West 2002), became law.  VA has also revised the provisions 
of 38 C.F.R. § 3.159 effective November 9, 2000, in view of 
the new statutory changes.  See 66 Fed. Reg. 45,620-45,632 
(August 29, 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board acknowledges that the RO sent the veteran 
correspondence in April 2001 which notified him of the 
enactment of the VCAA, including VA's enhanced duties to 
assist and notify under this statute.  However, it does not 
appear that the RO promulgated a Supplemental Statement of 
the Case (SSOC) which specifically addressed the 
applicability of the VCAA to the facts of the instant case.  
Thus, the Board concludes that a remand is necessary to 
ensure that VA has met notice requirements and its duty to 
assist the veteran in developing the facts pertinent to his 
claim, particularly in light of the VCAA and implementing 
regulations.  



For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and 
its implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claim of the impact of the 
notification requirements on his claim. 

2.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of the additional evidence added 
to the record, to include the April 2003 
VA medical examination.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished an SSOC, which addresses all of the 
evidence obtained after the issuance of the last SSOC, and an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



